356 F.2d 984
CENAC TOWING COMPANY, Inc., Appellant,v.Ernest J. STOUFFLET, Jr., Appellee.
No. 22352.
United States Court of Appeals Fifth Circuit.
March 14, 1966.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
George B. Matthews, Lemle & Kelleher, New Orleans, La., for appellant.
Philip E. Henderson, O'Neal & Waitz, Houma, La., for appellee.
Before RIVES and GEWIN, Circuit Judges, and ALLGOOD, District Judge.
PER CURIAM:


1
For the reasons well stated in the opinion of the District Court, the judgment is affirmed. 236 F.Supp. 198 (1964).


2
Affirmed.